     Case 4:19-cr-00204-WTM-CLR Document 126 Filed 08/13/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR419-204


ADERIAUNA CRYSTAL SHORTER,

       Defendant.




                                  ORDER


      Before the Court is Defendant Aderiauna Crystal Shorter's

Motion Requesting Additional Peremptory Challenges.^ (Doc. 96.) On

December 5, 2019, the grand jury returned an indictment charging

Defendant    Shorter     and    her   co-defendants   with   one   count   of

conspiracy to possess with intent to distribute and to distribute

a controlled substance (cocaine and fentanyl), in violation of 21

U.S.C. § 846, and one count of money laundering conspiracy, in

violation of 18 U.S.C. § 1956(h). (Doc. 3 at 1-3.)

      In her motion. Defendant Shorter requests that, because she

is being tried jointly, the Court grant her additional peremptory

challenges     to   be   used     separately   from   her    co-defendants'


^ Originally, this motion was filed by Defendant Shorter's co-
defendant, Kelvin Chelsea, on May 26, 2020. (Doc. 96.) On May 28,
2020, Defendant Shorter moved the Court to join several of
Chelsea's motions, including the motion for additional peremptory
challenges. (Doc. 97.) The Court dismissed Chelsea's motion for
additional peremptory challenges on July 31, 2020. (Doc. 119.)
However, on August 7, 2020, Magistrate Judge Ray granted Defendant
Shorter's request to join Chelsea's motions and reopened the motion
for disposition as to Defendant Shorter. (Doc. 121 at 1-2.)
   Case 4:19-cr-00204-WTM-CLR Document 126 Filed 08/13/20 Page 2 of 2



peremptory challenges. (Doc. 96 at 2.) Federal Rule of Criminal

Procedure 24(b) provides, in pertinent part:

       If the offense charged is punishable by imprisonment for
       more than one year, the government is entitled to 6
       peremptory challenges and the defendant or defendants
       jointly to 10 peremptory challenges . . . . If there is
       more than one defendant, the court may allow the
       defendants additional peremptory challenges and permit
       them to be exercised separately or jointly.

However, "the district court ^is not required to give the defense

side    any    extra   peremptory    challenges     in   multiple   defendant

trials.' " United States v. Pineda Castro, 795 F. App'x 635, 648

(11th Cir. 2019) (quoting United States v. Lopez, 649 F.3d 1222,

1242   (llth   Cir.    2011)).   After   careful   consideration,   Defendant

Shorter's motion for additional peremptory challenges (Doc. 96) is

DENIED.


       SO ORDERED this     f      day of August 2020.




                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
